JONES, JUDGE:
This is another of the several claims for damages to personal property arising from the “Montgomery Flood”, which claims were the subject of an opinion issued by this Court on February 16, 1972, holding the respondent, Department of Highways, liable for damages. The petition of the claimant, Elsie McCall Duncan, d/b/a Mac’s Jewelry Store, sought damages in the amount of $10,000.00.
The parties have negotiated a settlement of this claim and by stipulation filed on June 16, 1972, it was agreed that the total amount of damages sustained by the claimant is the sum of $2,621.30.
Both parties having been represented by able counsel and the settlement figure appearing to the Court from the record to be fair *154and reasonable, the Court approves the stipulation and hereby awards the claimant, Elsie McCall Duncan, d/b/a Mac’s Jewelry Store the sum of $2,621.30.
Award of $2,621.30.